UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6477


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JAMES NATHAN PIZER,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:11-cr-00006-RAJ-TEM-1)


Submitted: September 13, 2021                               Decided: September 17, 2021


Before WYNN, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward Fiorella, Jr., FRAIM & FIORELLA, P.C., Norfolk, Virginia, for Appellant. Raj
Parekh, Acting United States Attorney, Alexandria, Virginia, Joseph Attias, Assistant
United States Attorney, Richmond, Virginia, William D. Muhr, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Nathan Pizer appeals from the denial of his motion for compassionate release.

On appeal, he asserts that the district court abused its discretion in determining that his

medical conditions did not constitute an “extraordinary and compelling” reason for release

in the context of the COVID-19 pandemic. He further contends that the district court erred

in weighing the 18 U.S.C. §3553 sentencing factors. We affirm.

       The district court may reduce a term of imprisonment under 18 U.S.C.

§ 3582(c)(1)(A)(i), if “extraordinary and compelling reasons warrant such a reduction,”

upon a motion by the Bureau of Prisons’ (BOP) Director or by the defendant after he has

exhausted his administrative remedies with the BOP. 18 U.S.C. § 3582(c)(1)(A)(i). When

deciding whether to reduce a defendant’s sentence under § 3582(c)(1)(A), a district court

generally proceeds in three steps. See United States v. High, 997 F.3d 181, 185-86 (4th

Cir. 2021).

       First, the court determines whether “extraordinary and compelling reasons” support

a sentence reduction. 18 U.S.C. § 3582(c)(1)(A)(i); High, 997 F.3d at 186. “In the context

of the COVID-19 outbreak, courts have found extraordinary and compelling reasons for

compassionate release when an inmate shows both a particularized susceptibility to the

disease and a particularized risk of contracting the disease at his prison facility.” United

States v. Feiling, 453 F. Supp. 3d 832, 841 (E.D. Va. 2020) (citing cases). Next, the court

considers whether “a [sentence] reduction is consistent with applicable policy statements

issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(ii); High, 997 F.3d at

186. Because there is “no ‘applicable’ policy statement governing compassionate-release

                                             2
motions filed by defendants under the recently amended § 3582(c)(1)(A),” United States

v. McCoy, 981 F.3d 271, 284 (4th Cir. 2020), “district courts are empowered to consider

any extraordinary and compelling reason for release that a defendant might raise,” id.

(alteration and internal quotation marks omitted).          Finally, if the court finds that

extraordinary and compelling reasons warrant relief, the court must consider the § 3553(a)

factors “in deciding whether to exercise its discretion to reduce the defendant’s term of

imprisonment.” High, 997 F.3d at 186; 18 U.S.C. § 3582(c)(1)(A). “A district court abuses

its discretion when it acts arbitrarily or irrationally, fails to consider judicially recognized

factors constraining its exercise of discretion, relies on erroneous factual or legal premises,

or commits an error of law.” United States v. Dillard, 891 F.3d 151, 158 (4th Cir. 2018)

(internal quotation marks omitted).

       Pizer contends that the district court abused its discretion by failing to rule that the

§ 3553 factors supported his release. We conclude that the district court was acting neither

arbitrarily nor irrationally when it concluded that, despite Pizer’s mitigating arguments, the

§ 3553(a) factors—specifically the seriousness of Pizer's crimes and criminal history, the

necessity of promoting the respect for law and providing adequate deterrence, and

protection of the community—all weighed against granting compassionate release, even

were the court to find that Pizer faced heightened health risks due to COVID-19. This is

especially true since “the district judge who considered [Pizer’s] motion for a sentence

reduction was the same judge who had sentenced him originally.” High, 997 F.3d at 189

(brackets and internal quotation marks omitted).



                                               3
      Accordingly, we affirm. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                            AFFIRMED




                                            4